Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 04 June 2021.  
Claims 1, 8, and 15 were amended.
Claims 2, 9, and 16 were canceled.
Claims 1, 3-8, 10-15, and 17-20 are currently pending and have been examined.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 June 2021 has been entered.
 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7; 8, 10-14; and 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1; 8; and 15 recite “embedding…at least one selected pictures of the one or more selected pictures”. It is unclear if this recitation of at least one selected pictures is the same or different from the at least one selected picture recited in the associating operation/step. For examination purposes the Examiner will interpret the limitation to recite, “embedding…the at least one selected pictures of the one or more selected pictures”. Dependent claims 3-7; 10-14; and 17-20 inherit the deficiency noted. Appropriate correction is required. 
Claims 1; 8; and 15 recite “wherein the one or more recipient users are other users shown in the at least one selected picture associated with the playlist.”. It is unclear if this recitation of other users is the same or different from the one or more other users recited in the operation/step of “receiving…wherein the one more selected pictures are one or more photos showing one or more other users;”. For examination purposes the Examiner will interpret the limitation to recite, “wherein the one or more recipient users are the one or more other users shown in the at least one selected picture associated with the playlist.”. Dependent claims 3-7; 10-14; and 17-20  inherit the deficiency noted. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 17-20 are rejected under 35 USC § 101
Claims 15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 recites: 
receiving a selection of a playlist from a first user;
receiving one or more selected pictures from the user, wherein the one or more selected pictures are one or more photos showing one or more other users; 
enabling at least one selected picture of the one or more selected pictures to be selected;
associating at least one selected picture of the one or more selected pictures with the playlist; 
embedding album cover art associated with the playlist over a portion of at least one selected picture of the one or more selected pictures, wherein the album cover art overlays the portion of the at least one selected picture to form at least one overlaid picture; and 
providing the playlist to one or more other recipient users, wherein the one or more recipient users are other users shown in the at least one selected picture associated with the playlist.
Therefore, the claim is directed to “sending/gifting a playlist”, which is an abstract idea because it is a method of organizing human activity. Sending/gifting a playlist is an interaction between people in the form of a social activity.
a user device; one or more social media sites; and adding the at least one overlaid picture to metadata associated with the playlist. These additional elements individually or in combination do not integrate the exception into a practical application the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 15 is directed to an abstract idea.
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Accordingly, claim 15 is ineligible.
Dependent claims 17-20 merely further limit the abstract idea and are thereby considered to be ineligible.
The Examiner suggests amending claim 15 to recite, “A computer-implemented method, performed by one or more processors, to perform the method comprising:…” in order to overcome the rejection.



	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7; 8, 10-14; and 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100082448 A1) in view of Roncal (US 2007/0291323 A1) and Park (US 2011/0016126 A1).

Claim 1 –
As per claim 1, Lin discloses a system comprising:
one or more processors; (see “CPU 54” in paragraph [0063]; Fig. 3) a 
non-transitory memory storing program code including instructions executable by the one or more processors (see “storage device 58
receiving a selection of a playlist from a user device of a first user (see “the gifter may select a playlist” in paragraph [0168]; Fig. 21A); 
receiving one or more selected pictures from the user device (see “These images may be acquired…from images previously stored on the device or downloaded from another source (e.g., Internet).” in paragraph [0171]); 
associating at least one selected picture of the one or more selected pictures with the playlist (see “Next, the gifter may proceed to add a personalized image to the gifted playlist 698” in paragraph [0171]) and
providing the playlist to one or more recipient users (see “the gifter may gift the playlist 698 using an e-mail communication…using an NFC connection to the giftee device 282”; Fig. 21D).
Lin does not disclose:
receiving one or more selected pictures from the user device, wherein the one or more selected pictures are one or more photos showing one or more other users;
enabling at least one selected picture of the one or more selected pictures to be selected from one or more social media sites; 
embedding art over a portion of the at least one selected picture of the one or more selected pictures, wherein the art overlays the portion of the at least one selected picture to form at least one overlaid picture; 
adding the at least one overlaid picture to metadata; and
providing the playlist to one or more recipient users, wherein the one or more recipient users are the one or more other users shown in the at least one selected pictures associated with the playlist.	
70 is depicted in one image” in paragraph [0031]; Fig. 4 of Roncal); enabling at least one selected picture of the one or more selected pictures to be selected from one or more social media sites (see “synchronized images may be returned via wireless to a  consumer’s smart device…posted to one or more photo sharing websites” in paragraph [0031] of Roncal); embedding art over a portion of the at least one selected picture of the one or more selected pictures, wherein the art overlays the portion of the at least one selected picture to form at least one overlaid picture (see “overlay or watermarking of the image” in paragraph [0031] of Roncal); and adding the at least one overlaid picture to metadata (see “metadata” in paragraph [0025] of Roncal); wherein the one or more recipient users are the one or more other users shown in the at least one selected pictures associated with the playlist (see “the synchronized images may be…sent to others via distribution list 12” in paragraph [0031] of Roncal). This operation of Roncal is applicable to the system of Lin as they both share characteristics and capabilities, namely, they are directed to sending digital media to a user device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin to include photos of one or more other users; a social media sites; overlaying art over the selected picture; adding the overlaid picture to metadata; and providing media to the other users as taught by Roncal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lin in order to synchronize a captured image to a user’s specific account established with an application provider (see paragraph [0004] of Roncal).

album art cover associated with the playlist; and
metadata associated with the playlist;
Park teaches album art cover associated with the playlist (see “album art” in paragraph [0029]; and “party scene 70 is depicted in one image” in paragraph [0036]; Fig. 2 of Park); and metadata associated with the playlist (see “meta data information” in paragraph [0036] of Park). This operation of Park is applicable to the system of Lin as they both share characteristics and capabilities, namely, they are directed to digital playlists. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Lin in view of Roncal to include album cover art and metadata associated with a playlist as taught by Park. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Lin in view of Roncal in order to allow for album art to be viewed in different forms (see paragraph [0016] of Park).

Claim  3 –
Lin in view of Roncal and Park teach the system of claim 1 as described above.  
Lin further discloses a system:
wherein the program code when executed is further operable to cause the one or more processors to perform operations comprising enabling the first user to provide a personalized message with the playlist. (see “record a voice greeting that may be included with the gifted playlist 698” paragraph [0170])

Claim  4 –
Lin in view of Roncal and Park teach the system of claim 1 as described above.  
Lin further discloses a system:
wherein the program code when executed is further operable to cause the one or more processors to perform operations comprising bundling personalized digital music files intended for one or more intended recipients of the playlist (see “each of the music files in the listing referred to by the reference number 702 may be gifted in one transaction in which the gifter's account is charged for each of the media files in the playlist.” in paragraph [0168])

Claim  5 –
Lin in view of Roncal and Park teach the system of claim 1 as described above.  
Lin further discloses a system:
wherein the program code when executed is further operable to cause the one or more processors to perform operations comprising displaying a user interface for selecting the playlist and selecting one or more pictures to associate with the playlist (see “a playlist, which as discussed above, may include a plurality of music files” in paragraph [0168]; Fig. 21A).


Claim  6 –
Lin in view of Roncal and Park teach the system of claim 1 as described above.  
Lin further discloses a system:
wherein the playlist comprises one or more songs associated with digital music files (see “media, such a playlist of song files” in paragraph [0176]).

Claim  7 –
Lin in view of Roncal and Park teach the system of claim 1 as described above.  
Lin does not disclose the limitation below, however Roncal further teaches a system:
wherein the program code when executed is further operable to cause the one or more processors to perform operations comprising overlaying the one or more selected pictures over album cover art associated with the playlist” in paragraph [0031] of Roncal).
The motivation for making this modification to the disclosure of Lin is the same as that set forth above, in the rejection of claim 1.

Claims 8 and 10-14 – 
Claims 8 and 10-14 are directed to a medium. Claims 8 and 10-14 recite limitations that are parallel in nature as those addressed above for claims 1 and 3-7 which are directed towards a system. Claims 8 and 10-14 are therefore rejected for the same reasons as set forth above for claims 1 and 3-7, respectively.


Claims 15 and 17-20 – 
Claims 15 and 17-20 are directed to a medium. Claims 8 and 10-14 recite limitations that are parallel in nature as those addressed above for claims 1 and 3-6 which are directed towards a system. Claims 15 and 17-20 are therefore rejected for the same reasons as set forth above for claims 1 and 3-6, respectively.


Response to Arguments
Applicant's arguments filed 04 June 2021, with respect to 35 USC § 103, have been fully considered but are moot under new rounds of rejection. The Examiner is relying on Roncal to teach the newly amended features to claims 1; 8; and 15. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Musicmatch introduces first on-demand music service integrated into all-in-one jukebox. (2004, Jul 27). Business Wire. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/            Primary Examiner, Art Unit 3625